Citation Nr: 0111201	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee with a Baker's cyst.

2. Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee with degenerative 
arthritis and a Baker's cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from August 1976 to 
March 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In a January 1998 Board decision that denied entitlement to 
increased ratings for left and right knee disabilities, the 
Board noted that the issues of entitlement to service 
connection for headaches, a psychiatric disorder and blurred 
vision had not been adjudicated or prepared for appellate 
review and were referred to the RO for appropriate action.  
However, it does not appear that the RO has yet considered 
these matters and they are again referred to the RO for 
appropriate action.

In April 1999, the RO granted the veteran's claim of 
entitlement to a program of vocational rehabilitation 
pursuant to Chapter 31, Title 38, United States Code.

REMAND

In January 1998, the veteran reopened his claim for increased 
ratings for left and right knee disabilities.  He was 
scheduled for a hearing before a Board member in Washington, 
D.C., in January 2001, in response to his request received in 
September 1999.  He did not appear and, in a letter received 
later that month, requested that the hearing be rescheduled 
as he did not have the funds to travel to the hearing.  The 
veteran's request was granted and he was scheduled for a 
hearing before a Board member in April 2001 in Washington, 
D.C.  Prior to the scheduled date, he indicated in a 
statement that month that, due to a lack of funds, he was 
unable to travel to Washington, D.C. and appear at the 
hearing.  He requested that he be scheduled for a 
videoconference hearing at the regional office before a Board 
member who was in Washington, D.C.

To ensure that the VA has properly afforded the veteran due 
process, the case is REMANDED to the RO for the following 
development:
1. The veteran should be scheduled for a 
videoconference Board hearing.  The RO 
should schedule him, in accordance 
with the procedures set forth at 38 
C.F.R. § 20.704(a) (2000) for a 
hearing before a member of the Board, 
assuming he has not otherwise 
withdrawn his request or requested a 
RO hearing instead (although he may 
have both if he desires).

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



